Order entered January 23, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00954-CR

                         BARBARA KENNEDY WARD, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-73060-V

                                           ORDER
       The Court REINSTATES the appeal.

       On January 20, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Riann

Moore; (3) Ms. Moore’s explanation for the delay in filing appellant’s brief is that she “is still

working on it”; and (4) Ms. Moore represented that she anticipates filing the brief within before

the thirty-day period provided by the January 20, 2015 abatement order expires.

       We ORDER appellant to file his brief by FEBRUARY 19, 2015. No further extensions

will be granted absent a showing of extraordinary circumstances.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                /s/   ADA BROWN
                                                      JUSTICE